[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              Journal Entry
THE JOURNAL ENTRY AND OPINION RELEASED ON JULY 15, 1999, IN THE ABOVE CAPTIONED CASE, IS HEREBY CORRECTED NUNC PRO TUNC BY CORRECTING A CLERICAL ERROR ON PAGE THREE LINE FOUR, TO SHOW A DATE OF JANUARY 4, 1999, INSTEAD OF DECEMBER 31, 1998. IT IS HEREBY ORDERED THAT, AS SO AMENDED, SAID JOURNAL ENTRY AND OPINION OF JULY 15, 1999, SHALL STAND IN FULL FORCE AND EFFECT IN ALL ITS PARTICULARS. THE CORRECTED ENTRY IS ATTACHED.
ADM. JUDGE, JAMES M. PORTER, CONCURS
JUDGE MICHAEL J. CORRIGAN, CONCURS
                             ______________________________ JUDGE JAMES D. SWEENEY